DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faust et al. (5,868,047) as being obvious in combination with Haswell et al. (4,249,945).
Faust et al. (‘047) discloses a tool bit for driving a fastener, the tool bit comprising a shank including a tool coupling portion having a hexagonal cross-sectional shape (20) and configured to be coupled to a tool, and a head portion (40A) configured to engage the fastener.  The tool bit of Faust et al. (‘047) further includes the head portion having a Phillips head (Fig. 1), and the shank includes an intermediate portion (30) extending between the tool coupling portion and the head portion, the intermediate portion having a cylindrical shape (34), and the head portion, the intermediate portion, and the tool coupling are integral (Figs. 1-5).  Faust et al. (‘047) disclose that their desire is to construct the tool bit such that the bit has improved function and increased fatigue life and torque capacity (Col. 1, lines 5-10).  Faust et al. (‘047) provide various means for constructing the bit; however, fails to disclose the use of powdered metal steel having carbide particles distributed uniformly throughout the head portion.
Haswell et al. (‘945) provides “a powder metallurgy tool steel article for use in applications requiring high wear resistance having a carbide content of 10 to 18 volume percent of substantially all MC-type vanadium carbides, which carbides are substantially spherical and uniformly dispersed; the carbon content of the article is balanced relative to the carbide formers vanadium, chromium and molybdenum to provide an amount of carbon in the matrix of the article sufficient to permit the article to be heat treated to a hardness of at least 56 Rc(HRC)” (see, e.g., the Abstract).  Haswell et al. (‘945) teach “the primary object of this invention to provide a powder-metallurgy steel article having a high content of substantially spherical and uniformly distributed MC-type vanadium carbides, which impart greatly improved wear resistance to the article while maintaining toughness and workability at acceptable levels” (Col. 1, lines 56-62).  Haswell et al. (‘945) provide that “the MC-type vanadium carbide particles are uniformly distributed, small in size, and essentially spherical in shape in Steels CPM 6V, CPM 10V and CPM 11V of FIGS. 1, 2 and 3, respectively. In these steels, at least 90% of the MC-type vanadium carbides are less than 3 microns in size and none are substantially greater than 15 microns in size in any dimension” (Col. 5, lines 22-37). “Superiority of the product produced in accordance with the invention (CPM 6V and CPM 11V) over the ingot-cast product (C6V (powdered metal-HRC 62) and C11V (powdered metal-HRC 63)) in heat treating response is clearly evident” (see Col. 6, lines 8-29).  Haswell et al. (‘945) conclude:  “The articles of this invention are fabricable into tooling components without undue difficulties. They can be annealed to 250 to 300 Brinell hardness and machined, ground, drilled, etc., as needed to form the desired tool shape” (Col. 10, lines 16-20).
Thus, Faust et al. (‘047) discloses the claimed invention except for constructing the tool bit from tool steel manufactured by a powdered metal process.  Haswell et al. (‘945) discloses that it is known to provide a powder-metallurgy
steel article having a high content of substantially spherical and uniformly distributed MC-type vanadium carbides, which impart greatly improved wear resistance to the article while maintaining toughness and workability at acceptable levels.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have constructed a tool bit, such as that of Faust et al. (‘047), from tool steel manufactured by a powdered metal process, such as that disclosed by Haswell et al. (‘945), as an obvious selection of a known material on the basis of its suitability for the intended use, e.g., providing a tool bit that has a combination of yield strength to withstand deformation under the high stresses encountered in service, wear resistance to withstand wear during contact with the workpiece, and toughness to prevent breaking-away or chipping of the tool during contact with the workpiece.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faust et al. (‘047) in combination with Haswell et al. (‘945), as applied to claims 1-6, 8, and 10-12 above, and further in view of Holland-Letz (US 2002/0129680 A1).
Faust et al. (‘047) in combination with Haswell et al. (‘945), as applied to claims 1-6, 8, and 10-12 above, provides a unitary, or integral tool bit.  Holland-Letz (‘680) teaches, inter alia, “that it is practical to manufacture two-piece screwdriver bits with a very short front section of hard metal and a drive section of steel rather than one-piece screwdriver bits” (paragraph [0012]).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention, to have constructed a tool bit having, at least, a head portion composed of PM steel, wherein the head portion, the intermediate portion, and the tool coupling portion are integral, e.g., Faust et al. (‘047) in combination with Haswell et al. (‘945), or to construct the tool coupling portion of a material different that that of the head portion, e.g., Holland-Letz (‘680), either of which having the predictable result of providing tool bits having and extended service life for use in commercial applications, such as those used in the installation of screws on automated production lines.
 Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 7 and 9:  that the head portion…includes a plurality of flutes in which each flute has a radius of curvature between 0.8 mm and about 1.0 mm; further including a nickel coating on the head portion, has neither been disclosed nor suggested by the prior art of record; regarding method claims 14-24:  the particular steps cited to manufacture the tool bit have not been disclosed nor suggested, in part, whole, or combination by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/